Case: 21-30314      Document: 00516185592          Page: 1     Date Filed: 01/31/2022




            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    January 31, 2022
                                    No. 21-30314
                                                                      Lyle W. Cayce
                                                                           Clerk
   David Dotson,

                                                             Plaintiff—Appellant,

                                        versus

   Atlantic Specialty Insurance Company,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:20-CV-2274


   Before King, Graves, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
          David Dotson appeals the district court’s grant of summary judgment
   to Atlantic Specialty Insurance Company (“Atlantic”). The district court
   concluded that this action is precluded on res judicata grounds. We affirm.
   In doing so, we clarify some doctrinal confusion in our law about Louisiana
   principles of res judicata that one of our sister circuits has observed.
                                          I.
          In 2015, a pickup truck driven by John Price collided with a tow truck
   operated by David Dotson. Dotson’s employer owned the tow truck and
Case: 21-30314     Document: 00516185592          Page: 2   Date Filed: 01/31/2022




                                   No. 21-30314


   insured it with Atlantic. State Farm Mutual Automobile Insurance Company
   (“State Farm”) insured Price’s truck.
         Dotson filed suit in Louisiana state court against Price and State Farm,
   seeking damages for his injuries from the accident. He later added Atlantic
   and Progressive Direct Insurance Company (“Progressive”)—Dotson’s
   uninsured and underinsured (“UM”) motorist insurer—to the action,
   asserting claims for UM coverage against both. After Dotson settled with
   Price and State Farm, Progressive removed the action to federal court on
   diversity grounds.
         Throughout the litigation, Atlantic maintained that its insurance
   policy in effect at the time of the accident limited UM coverage to $100,000
   per accident. Dotson moved for partial summary judgment on the issue,
   arguing that the limit was actually $1,000,000 per accident because the UM
   coverage waiver that Dotson’s employer had executed in connection with
   this policy “d[id] not comply with Louisiana law.” See Dotson v. Price, 399
   F. Supp. 3d 617, 619 (E.D. La. 2019). The district court granted Dotson’s
   motion after concluding that “the waiver [wa]s ineffective under Louisiana
   law” and thus the UM coverage limit had not been reduced to $100,000, as
   Atlantic maintained. Id. at 623–24.
         Shortly after the district court’s ruling, Dotson and Atlantic filed a
   notice of settlement. As part of the settlement agreement, Dotson agreed to
   release “all claims” against Atlantic that Dotson “ha[d] asserted or was
   required to assert” in the action. A stipulation of dismissal with prejudice
   was filed on September 24, 2019.
         Nine months later, Dotson filed a new action against Atlantic in state
   court. This time, Dotson asserted claims under Louisiana’s bad faith
   statutes. See La. Rev. Stat. § 22:1892; La. Rev. Stat. § 22:1973.
   More specifically, Dotson alleged that Atlantic had breached the “duty of




                                         2
Case: 21-30314      Document: 00516185592            Page: 3   Date Filed: 01/31/2022




                                      No. 21-30314


   good faith and fair dealing” imposed by those statutes by misrepresenting the
   UM coverage limits of its policy throughout the initial litigation. Dotson
   further asserted that Atlantic’s misrepresentation led him to believe “that
   his claim was limited to a coverage limit of $100,000 until very late into the
   litigation,” which precluded him from fully developing all of his claims.
          Atlantic removed this second suit to federal court, and then moved for
   summary judgment, arguing Dotson’s claims were barred by res judicata.
   The district court granted Atlantic’s motion, and Dotson timely appealed.
                                          II.
          “This court reviews a grant of summary judgment de novo, applying
   the same standard as the district court.” Renfroe v. Parker, 974 F.3d 594, 599
   (5th Cir. 2020). “Summary judgment is appropriate ‘if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.’” Id. (quoting Fed. R. Civ. P.
   56(a)). “The res judicata effect of a prior judgment is a question of law that
   we review de novo.” Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th
   Cir. 2009) (quotations omitted).
                                          III.
          “The rule of res judicata encompasses two separate but linked
   preclusive doctrines: (1) true res judicata or claim preclusion and (2)
   collateral estoppel or issue preclusion.” Stevens v. St. Tammany Par. Gov’t,
   17 F.4th 563, 570 (5th Cir. 2021) (quotations omitted). This appeal concerns
   the former. “Claim preclusion, or res judicata, bars the litigation of claims
   that either have been litigated or should have been raised in an earlier suit.”
   Id. (quotations omitted).




                                           3
Case: 21-30314         Document: 00516185592              Page: 4       Date Filed: 01/31/2022




                                          No. 21-30314


                                               A.
           Preclusion law varies from jurisdiction to jurisdiction—in some, res
   judicata applies only to the claims actually brought in the previous suit,
   whereas in others, res judicata might apply more broadly to other claims. To
   determine which law applies, we look to the court where the prior judgment
   was entered. Compare Black v. N. Panola Sch. Dist., 461 F.3d 584, 588 (5th
   Cir. 2006) (“To determine the preclusive effect of a state court judgment in
   a federal action, federal courts must apply the law of the state from which the
   judgment emerged.”) (quotations omitted), with Semtek Int’l Inc. v. Lockheed
   Martin Corp., 531 U.S. 497, 508 (2001) (“[F]ederal common law governs the
   claim-preclusive effect of a dismissal by a federal court sitting in diversity.”).
           Here, the judgment in Dotson’s initial action was entered by the same
   court that this action was removed to—the Eastern District of Louisiana,
   sitting in diversity. We therefore apply federal common law.                        See id.
   However, “[a]s a matter of federal common law, federal courts sitting in
   diversity apply the preclusion law of the forum state unless it is incompatible
   with federal interests.” Anderson v. Wells Fargo Bank, N.A., 953 F.3d 311, 314
   (5th Cir. 2020) (citing Semtek, 531 U.S. at 508). Thus, as a matter of federal
   common law, Louisiana law determines what preclusive effect (if any) the
   judgment in Dotson’s earlier action has on his claims in this action. 1



           1
              We acknowledge, however, that at least one of our unpublished decisions has
   created confusion on this point, as one of our sister circuits has noted. See Chavez v. Dole
   Food Co., 836 F.3d 205, 231 & n.153 (3rd Cir. 2016) (discussing conflict among our
   unpublished opinions). Notwithstanding Semtek, one of our unpublished opinions
   concluded that Louisiana law requires the application of federal res judicata principles
   when assessing the preclusive effect of judgments entered by federal courts in Louisiana
   sitting in diversity. Compare Frank C. Minvielle LLC v. Atl. Ref. Co., 337 F. App’x. 429, 434
   (5th Cir. 2009) (applying federal law principles notwithstanding Semtek), with Tigert v. Am.
   Airlines Inc., 390 F. App’x. 357, 362 (5th Cir. 2010) (following Semtek).




                                                4
Case: 21-30314         Document: 00516185592              Page: 5       Date Filed: 01/31/2022




                                          No. 21-30314


                                                B.
           Louisiana “provides a broad application of res judicata to foster
   judicial efficiency and protect litigants from duplicative litigation.”
   Lafreniere Park Found. v. Broussard, 221 F.3d 804, 810 (5th Cir. 2000). That
   said, “any doubt concerning application of the principle of res judicata must
   be resolved against its application.” Kelty v. Brumfield, 633 So. 2d 1210, 1215
   (La. 1994).
           Louisiana’s res judicata statute provides that “a valid and final
   judgment is conclusive between the same parties, except on appeal or other
   direct review” and that “all causes of action existing at the time of final
   judgment arising out of the transaction or occurrence that is the subject
   matter of the litigation are extinguished.” La. Rev. Stat. § 13:4231(1)–
   (2). The Louisiana Supreme Court has explained that, under § 13:4231, a
   second action is precluded when five elements are satisfied: “(1) the
   judgment is valid; (2) the judgment is final; (3) the parties are the same; (4)


           Our holding today makes clear that, under Semtek, Louisiana law applies in this
   setting. In doing so, we acknowledge, as did the Third Circuit, that “before Semtek,
   Louisiana courts stated that the claim-preclusive effect of all federal judgments was
   controlled by federal principles of claim preclusion.” Chavez, 836 F.3d at 231. But we are
   skeptical of the notion that “Louisiana court[s] ha[ve] chosen to ignore Semtek outright by
   looking to federal law, rather than state law, to assess the claim-preclusive effects of a
   judgment issued by a federal district court sitting in diversity.” Id. But see In re Marshall
   Legacy Found., 279 So. 3d 977, 980 (La. Ct. App. 2019) (citing Minvielle for the proposition
   that, notwithstanding Semtek, Louisiana courts apply federal law in determining the
   preclusive effect of federal diversity judgments). We therefore apply principles of
   Louisiana law to determine the preclusive effect of the prior judgment at issue here.
           That said, we agree with the district court that we would “reach the same outcome
   regardless of whether Louisiana or federal law applies.” Am. Home Assurance Co. v.
   Chevron, USA, Inc., 400 F.3d 265, 271 n.20 (5th Cir. 2005). See also Lafreniere Park Found.
   v. Broussard, 221 F.3d 804, 808 (5th Cir. 2000) (noting Louisiana’s res judicata statute “is
   modeled on the federal doctrine”); Armbruster v. Anderson, 250 So. 3d 310, 316 (La. Ct.
   App. 2018) (describing “res judicata under Louisiana law” as “akin to federal law”).




                                                5
Case: 21-30314      Document: 00516185592           Page: 6   Date Filed: 01/31/2022




                                     No. 21-30314


   the cause or causes of action asserted in the second suit existed at the time of
   final judgment in the first litigation; and (5) the cause or causes of action
   asserted in the second suit arose out of the transaction or occurrence that was
   the subject matter of the first litigation.” Chevron U.S.A., Inc. v. State, 993
   So. 2d 187, 194 (La. 2008) (quotations omitted). See also Shearman v. Asher,
   851 So. 2d 1226, 1229 (La. Ct. App. 2003) (noting “consent judgments are
   given res judicata effect”).
          It is undisputed that the first four elements are satisfied here. Thus,
   the critical issue is whether this action arises out of the same “transaction or
   occurrence that was the subject matter of” the earlier action. See Chevron,
   993 So. 2d at 194. To resolve that question, we must “examin[e] . . . the facts
   underlying the event[s] in dispute.” Holly & Smith Architects, Inc. v. St.
   Helena Congregate Facility, 872 So. 2d 1147, 1152 (La. Ct. App. 2004).
          We agree with the district court that the two actions brought by
   Dotson are “intertwined and center around the same set of operative facts,”
   namely, Dotson’s damages from the accident, the coverage he was entitled
   to under Atlantic’s policy, and Atlantic’s response to Dotson’s claim for
   coverage. Indeed, Louisiana courts have found that similar types of bad faith
   claims are factually intertwined with the underlying contract claim. See
   Kosak v. La. Farm Bureau Cas. Ins. Co., 316 So. 3d 522, 530 (La. Ct. App.
   2020); Spear v. Prudential Prop. & Cas. Ins. Co., 727 So. 2d 640, 643 (La. Ct.
   App. 1999). We therefore conclude that this action “arises out of the same
   nucleus of facts” as Dotson’s initial suit, the issue of Atlantic’s alleged bad
   faith in misrepresenting its UM coverage “could have been raised” in that
   initial suit, and Dotson “did not specifically reserve” the right to bring this
   second suit as part of his settlement agreement with Atlantic. Shearman, 851
   So. 2d at 1229–30. Thus, Dotson’s “second suit . . . is barred by res
   judicata.” Id. See Lafreniere Park Found., 221 F.3d at 811 (an action is barred
   by res judicata under Louisiana law when “[b]oth of the actions concern a



                                          6
Case: 21-30314      Document: 00516185592           Page: 7    Date Filed: 01/31/2022




                                     No. 21-30314


   group of facts so connected as to constitute a single wrong and so logically
   related that judicial economy and fairness mandate that all issues be tried in
   one suit”).
          Dotson resists this conclusion, stressing that this “bad faith action
   constitutes a separate cause of action from his prior claim” because it is based
   upon a distinct set of legal obligations on the part of Atlantic. This, in his
   view, means that res judicata cannot apply.
          To be sure, prior to 1990, “a second action would be barred by the
   defense of res judicata only when the plaintiff seeks the same relief based on
   the same cause or grounds.” La. Rev. Stat. § 13:4231, cmt. a. But in
   1990, Louisiana “broadened its res judicata law to correspond with federal
   law.” Lafreniere Park Found., 221 F.3d at 810. Under the current iteration
   of Louisiana’s res judicata statute, “[t]he central inquiry is not whether the
   second action is based on the same cause or cause of action (a concept which
   is difficult to define) but whether the second action asserts a cause of action
   which arises out of the transaction or occurrence which was the subject
   matter of the first action.” Terrebonne Fuel & Lube, Inc. v. Placid Ref. Co., 666
   So. 2d 624, 632 (La. 1996) (quoting La. Rev. Stat. § 13:4231, cmt. a). So
   while Dotson is correct that Louisiana’s bad faith statutes impose duties on
   Atlantic that are “separate and distinct from its duties under the insurance
   contract,” Wegener v. Lafayette Ins. Co., 60 So. 3d 1220, 1229 (La. 2011), this
   action remains barred by res judicata.
                                          C.
          Finally, Dotson contends that an exception to res judicata applies
   because this case presents “exceptional circumstances.” La. Rev. Stat.
   § 13:4232(A)(1). “The ‘exceptional circumstances’ exception generally
   applies to complex procedural situations in which litigants are deprived of the
   opportunity to present their claims due to unanticipated quirks in the system,




                                            7
Case: 21-30314      Document: 00516185592           Page: 8   Date Filed: 01/31/2022




                                     No. 21-30314


   to factual situations that could not be anticipated by the parties, or to
   decisions that are totally beyond the control of the parties.” Oleszkowicz v.
   Exxon Mobil Corp., 156 So. 3d 645, 648 (La. 2014) (quotations omitted). “It
   is not intended to apply . . . where the plaintiff has simply failed to assert a
   right or claim for damages through oversight or lack of proper preparation.”
   Spear, 727 So. 2d at 643.
          As the district court observed, Dotson was “on notice of all the facts
   he alleges give rise to his present bad faith claim during the pendency of the
   2017 Action,” yet he did not attempt to amend his pleadings to include such
   a claim. Dotson laments that it would have been “impractical” to do so
   because that would have “delayed the resolution” of his case.             That,
   however, is simply not the type of “complex procedural situation or . . .
   unanticipated quirk in the system” that would render this a “truly
   exceptional” case. Oleszkowicz, 156 So. 3d at 647–48 (quotations omitted).
          Accordingly, we affirm.




                                          8